Title: Louisa Catherine Johnson to John Quincy Adams, 24 July 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London July 24th 1796
          
          How shall I express my impatient anxiety at not hearing from you, five tedious weeks have elapsed without a line to say you are well or that I still retain a place in your remembrance— I learn continually the arrival of the Mails, consiquently am alarmed at your silence— Absence I have often heard is dangerous, were I to judge solely from

my own feelings I should say that little was to be feared, conscious that it strengthens rather than weakens real affection. Alas at this moment I feel an aching void which only a letter from you can remove— You have frequently endeavoured to teach me fortitude, I knew not then how much I should need it and find though I listened to the Teacher I lost the lessons— Would you were here now I think I should be more attentive, yet I sincerely hope never to see you again with a probability of parting I could now say much but must suppress my thoughts—
          Pray let me hear from you as often as possible, in the interim and during life Believe me / Yours Affectionately
          
            Louisa Catherine Johnson
          
        